NO. 07-08-0035-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                   FEBRUARY 28, 2008

                          ______________________________


                                  BRANDON R. LEWIS,

                                                         Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                                                Appellee

                        _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2006-412,546; HON. JIM BOB DARNELL, PRESIDING

                         _______________________________

                                Abatement and Remand

                         _______________________________

Before QUINN, C.J., HANCOCK and PIRTLE, JJ.

       Brandon R. Lewis (appellant) filed a notice of appeal from his conviction for

aggravated sexual assault on January 11, 2008. On November 6, 2007, the trial court filed

its certification representing that appellant has the right of appeal. However, the appellate

record reflects that appellant failed to sign the certification pursuant to Texas Rule of
Appellate Procedure 25.2(d) which requires the certification to be signed by appellant and

a copy served on him.1

       Consequently, we abate the appeal and remand the cause to the 137th District Court

of Lubbock County (trial court) for further proceedings. Upon remand, the trial court shall

take such action necessary to secure and file with this court a certificate of right to appeal

that complies with Texas Rule of Appellate Procedure 25.2(d) by March 28, 2008. Should

additional time be needed to perform these tasks, the trial court may request same on or

before March 28, 2008.

       It is so ordered.

                                                         Per Curiam

Do not publish.




       1
           Becam e effective Septem ber 1, 2007.

                                                   2